Citation Nr: 0937917	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a lacerated and fractured left middle finger.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a video conference hearing before the 
Board and was scheduled for such hearing in August 2008.  The 
Veteran did not appear for the scheduled hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left middle finger has no deformity or scar and 
has normal range of motion.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected lacerated and fractured left middle finger are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5226, 5229 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
December 2006 letter in connection with his claim, which 
advised the Veteran that he needed to submit evidence that 
his disability has worsened, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  See Vazquez-Flores v. 
Shinseki, --- F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific" and need not include reference to 
impact on daily life or rating criteria).  The notice 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  Similar information regarding the types of 
evidence considered when assigning a disability evaluation 
was provided in a June 2008 letter, along with the relevant 
rating criteria.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA examination reports, 
and a letter from the Veteran's private physician.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection was established for status post laceration 
and fracture of the tip of the left middle finger in a 
February 1990 rating decision.  The Veteran filed a claim for 
an increased rating in August 2006.  

Under Diagnostic Code 5226, a 10 percent rating is assigned 
for favorable and unfavorable ankylosis of the middle finger 
(for both the major and minor hand).  Consideration may also 
be given as to whether evaluation as amputation is warranted 
and whether an additional consideration is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5226, Note 1.

Under Diagnostic Code 5229, a 10 percent evaluation may be 
assigned for limitation of motion of the index or long finger 
of the major or minor extremity with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  A noncompensable rating is appropriate with a gap 
of less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229.  

The Veteran submitted to a VA examination in December 2006.  
During the examination, the Veteran complained of pain from 
the middle joint to the fingertip of his left middle finger, 
especially during cold weather.  He also reported pain in the 
ring finger as well.  The VA examiner noted that the 
Veteran's range of motion in his left middle finger was 
normal and that there was no walking or trigger finger 
deformities.  An x-ray of the left hand revealed no 
abnormalities of the left middle finger or ring finger.  No 
scar was present.  The examiner noted the Veteran also had 
signs of carpal tunnel syndrome in both hands that was not 
related to the past injury of the left finger.  The examiner 
also noted degenerative joint disease in the thumb and index 
finger but noted that these were not representative of a 
chronic disorder involving his prior injury to the left 
middle finger fracture.

The Board finds that a compensable rating for the Veteran's 
service-connected lacerated and fractured left middle finger 
is not warranted.  Specifically, there is no loss of range of 
motion in the Veteran's left middle finger.  In addition, the 
range of motion of all fingers was normal.  Since the 
Veterans finger has a normal range of motion, the Veteran 
does not have ankylosis, either favorable or unfavorable, of 
his left middle finger.  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (Ankylosis is stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.).  Therefore, a compensable rating under 
Diagnostic Code 5226 is not warranted.

Nor is the Veteran shown to have a reduction in the range of 
motion in his middle finger as specified in Diagnostic Code 
5229.  The range of motion in the Veteran's left middle 
finger was described as normal, and there were no deformities 
or abnormalities noted on examination.  Thus, a compensable 
rating under Diagnostic Code 5229 is not warranted for the 
Veteran's service-connected left middle finger.

In regards to the DeLuca factors, the Board notes that while 
the Veteran complained of pain during cold weather, there is 
no objective finding of any pain on motion during the 
December 2006 VA examination.  

A private physician's letter dated in March 2007 noted the 
Veteran giving a history of having his left hand crushed in 
service and suffering from poor grip strength and inability 
to close the left hand.  The physician stated that the 
Veteran was unable to close his left hand around a steering 
wheel, open jars, or use utensils due to contractions and 
loss of function.  However, this letter did not provide 
objective findings from an examination to support the 
statement, and does not address the fact that the injury in 
service was to the left middle finger, not a crush injury to 
the entire hand.  Thus, this evidence is entitled to little 
probative weight.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that an opinion based upon an inaccurate factual 
premise has no probative value) 

Finally, the Board notes that the Veteran, through his 
representative, argues that the Veteran's December 2006 VA 
examination is nearly three years old and therefore 
"stale."  However, the Veteran has not alleged that his 
service connected left middle finger condition has worsened 
since the last examination.  The mere passage of time between 
the medical examination and a Board decision is insufficient 
to trigger VA's duty to provide a new medical examination.  
Palczewski v. Nicholson, 21 Vet .App. 174, 182 (2007).  Thus, 
the Board finds that a new examination is not warranted.  

Accordingly, the Board finds that a compensable rating for 
the Veteran's service-connected lacerated and fractured left 
middle finger is not warranted at any time during the appeal 
period.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5226, 5229; DeLuca, supra; Hart, supra.

The Board has considered whether the Veteran's service-
connected lacerated and fractured left middle finger presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of lacerated and fractured left middle finger is 
denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


